Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 22, 2022

                                        No. 04-22-00206-CV

    IN RE MODIVCARE SOLUTIONS, LLC FORMERLY KNOWN AS LOGISTICARE
                           SOLUTIONS, LLC

                                  Original Mandamus Proceeding 1

                                               ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice


        On April 22, 2022, relator filed a petition for writ of mandamus and a motion for
temporary relief requesting a stay of the underlying proceedings pending final resolution of the
petition for writ of mandamus. After considering the petition, the motion for temporary relief,
and real parties in interest’s response to relator’s emergency motion for temporary relief, this
court concludes relator has not shown it is entitled to the relief sought. Accordingly, the petition
for writ of mandamus is also denied. See TEX. R. APP. P. 52.8(a). Relator’s motion for
temporary relief is also denied.

           It is so ORDERED on April 22, 2022.



                                                   PER CURIAM


           ATTESTED TO: _____________________________
                        Michael A. Cruz, Clerk of Court


1
  This proceeding arises out of Cause No. 2019CVA001485D3, styled FIDENCIO GALLARDO, JOSEFINA
GALLARDO, JULIANA GALLARDO, MARIA DOLORES ZERTUCHE, ANA, DELIA GALLARDO, FIDENCIO
GALLARDO, Individually and as Representatives of the Estate of MARIA CASTILLO, Deceased vs. LOGISTICARE
SOLUTIONS, LLC, XYBLG, INC. d/b/a ANGELS ON WHEELS, JOEL VELA and LUIS JUSTO GONZALEZ, LUIS
JUSTO GONZALES and L&M BORDER SERVICES, INC. AND LUIS JUSTO GONZALEZ v. LOGISTICARE
SOLUTIONS, LLC, NOW KNOWN AS MODIVCARE SOLUTIONS, LLC, pending in the 341st Judicial District
Court, Webb County, Texas, the Honorable Rebecca Ramirez Palomo presiding.